Citation Nr: 0502282	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to July 19, 2001, for 
the award of a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran had active service from May 1961 to June 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, granted a total rating for compensation purposes based 
on individual unemployability and effectuated the award as of 
July 19, 2001.  In September 2004, the veteran was afforded a 
video hearing before the undersigned Acting Veterans Law 
Judge.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that an earlier effective date is 
warranted for the award of a total rating for compensation 
purposes based on individual unemployability as his 
service-connected disabilities are productive of significant 
industrial impairment and he has been unemployed since 1981.  
In his June 2002 notice of disagreement (NOD), the accredited 
representative advances that an effective date of September 
29, 1998, the date of the RO's receipt of the veteran's 
initial claim for service connection for post-traumatic 
stress disorder (PTSD), or, in the alternative, August 9, 
2000, the date of the RO's receipt of the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD, is the appropriate effective date for 
the award of a total rating for compensation purposes based 
on individual unemployability.  

Initially, the Board observes that the June 2002 NOD can 
reasonable be construed as an informal claim of entitlement 
to an effective date prior to August 9, 2000, for the award 
of service connection for the veteran's PTSD evaluated as 70 
percent disabling.  The RO has not had an opportunity to act 
upon the claim.  The Board finds that the issue of an 
effective date prior to August 9, 2000, for the award of 
service connection for the veteran's PTSD evaluated as 70 
percent disabling to be inextricably intertwined with the 
certified issue of an effective date prior to July 19, 2001, 
for the award of a total rating for compensation purposes 
based on individual unemployability.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

In August 2000, the veteran submitted a copy of a July 2000 
Medical Record - Discharge Instructions (VA Form 10-7978M) 
which conveys that he was hospitalized for PTSD treatment at 
the Atlanta, Georgia, VA Medical Center.  Clinical 
documentation associated with the veteran's hospitalization 
is not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  Accordingly, this case is 
REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his PTSD prior to July 19, 
2001, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
then contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment prior to July 19, 
2001, including that provided at the 
Atlanta, Georgia, VA Medical Center in 
July 2000 and not already of record, be 
forwarded for incorporation into the 
record.  
3.  Then adjudicate the veteran's 
entitlement to an effective date prior to 
August 9, 2000, for the award of service 
connection for his PTSD evaluated as 70 
percent disabling.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a NOD and a substantive 
appeal as to the issue.  

4.  Then readjudicate the veteran's 
entitlement to an effective date prior to 
July 19, 2001, for the award of a total 
rating for compensation purposes based on 
individual unemployability.  If the 
benefit sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. Hutcheson
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




